DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:
“-the first cutting edge….” in line 10 should read “the first cutting edge….”
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first blade group”, “second blade group”, “first cutting edge” and “second cutting edge” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over E. Sullivan (US 79,276) in view of Heule (US 5,181,810) and in further view of Benjamin et al. (US 3,853,422).
Regarding claim 1, E. Sullivan discloses: A hole device (reamer device; abstract) comprising a first blade group (see annotated fig. below), a second blade group (see annotated fig. below) and a blade distance adjusting assembly (see fig. 1; Page 1 wedge #f), and the blade distance adjusting assembly comprises a first guide rail (see annotated fig. below), a second guide rail (see annotated fig. below), a first sliding block (see annotated fig. below), a second sliding block (see annotated fig. below) and a V-shaped block (see annotated fig. below), the first guide rail and the second guide rail are in bilateral symmetry (see fig. 1), the first sliding block is mounted on the first guide rail (see annotated fig. below), the second sliding block is mounted on the second guide rail (see annotated fig. below); the first blade group is mounted on the first sliding block (see annotated fig. below), and the second blade group is mounted on the second sliding block (see annotated fig. below); and the V-shaped block is positioned between the first sliding block and the second sliding block (fig. 1), and two sides of the V-shaped block are respectively matched with the first sliding block and the second sliding block in a wedge-shaped mode (see annotated fig. below, where #f acts on wedges of first and second sliding block to move cutters; Page 1).

    PNG
    media_image1.png
    1010
    661
    media_image1.png
    Greyscale

E. Sullivan fails to directly disclose: A hole chamfering device, wherein the first blade group and the second blade group are in bilateral symmetry, each of the first blade group and the second blade group comprises a first cutting edge inclined from outside to inside from top to bottom and a second cutting edge inclined from inside to outside from top to bottom.
In the same field of endeavor, namely hole devices, Heule teaches: A hole chamfering device (see fig. 1, where hole is chamfered by blades #8 and #9 mentioned in abstract), wherein the first blade group (#8) and the second blade group (#9) are in bilateral symmetry (see fig. 2), each of the first blade group and the second blade group comprises a first cutting edge (see fig. 6, where first cutting edge #14 is on the top) inclined from outside to inside from top to bottom and a second cutting edge (see fig. 6, where second cutting edge #14 is on the bottom) inclined from inside to outside from top to bottom.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of first and second blade group of E. Sullivan so that the blades are for chamfering a hole and wherein the first blade group and the second blade group are in bilateral symmetry, where each of the first blade group and the second blade group comprises a first cutting edge inclined from outside to inside from top to bottom and a second cutting edge inclined from inside to outside from top to bottom as taught by Heule in order to provide chamfering blades that allow controlled chamfering in a workpiece.

E. Sullivan fails to directly disclose: a spring and the first sliding block and the second sliding block are connected with each other through the spring.
In the same field of endeavor, namely hole devices, Benjamin et al. teaches: a spring (#23) and the first sliding block and the second sliding block are connected with each other through the spring (see fig. 3, where springs #23 are in first and second guide block #14 for cutters #3 and connect the two blocks by the springs #23 attached to first guiding block #14 connecting to through #20 and #20 through to the plunger #8 that has the second guiding block #14).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second sliding block of E. Sullivan so that the first and second sliding block have a spring and the first sliding block and the second sliding block are connected with each other through the spring as taught by Benjamin et al. in order to maintain a radially inward, constant force that enables the cutter blocks to be always be in contact with the adjusting plunger in order to adjust and actuate the cutters, thus preventing only being able to adjust the cutters outwardly.

Regarding claim 4, the modified device of E. Sullivan substantially discloses claim 1, the modified device of E. Sullivan further discloses: the first blade group (#8 of Heule) comprises a first blade (see annotated fig. below of Heule), and a second blade (see annotated fig. below of Heule), the second blade group (see fig. 3 of Heule, where #9 is the second blade group) comprises a third blade (see annotated fig. below of Heule) and a fourth blade (see annotated fig. below of Heule), wherein the first blade, the second blade, the third blade and the fourth blade are single-cutting-edge blades (see fig. 6, where each individual blade is single-cutting-edge), the first blade and the third blade are in bilateral symmetry, the second blade and the fourth blade are in bilateral symmetry, the first cutting edge of the first blade group is on the first blade (see fig. 6 of Heule, where #14 first cutting edge on the top is on the first blade), and the second cutting edge of the first blade group is on the second blade (see fig. 6 of Heule, where #14 second cutting edge on the bottom is on the second blade), -the first cutting edge of the second blade group is on the third blade (see fig. 3 and 6 of Heule), and the second cutting edge of the second blade group is on the fourth blade (see fig. 3 and 6 of Heule).

    PNG
    media_image2.png
    258
    717
    media_image2.png
    Greyscale


Regarding claim 7, the modified device of E. Sullivan substantially discloses claim 1, the modified device of E. Sullivan further discloses: wherein each of the first blade group and the second blade group comprises a double-cutting-edge blade (see annotated fig. above of Heule, were first and second group each have a two blades) having the first cutting edge and the second cutting edge (see annotated fig above of Heule, where each blade has an edge #14).

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. J.G. Lugenbill (US 1,027,554) teaches a V-block with sliding blocks to actuate cutters similar to hole chamfering device actuation of cutters.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. W.A. Neylon (US 709,275) teaches a V-block with sliding blocks to actuate cutters similar to hole chamfering device actuation of cutters.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. C. Kellogg (US 302,687) teaches a V-block with sliding blocks to actuate cutters similar to hole chamfering device actuation of cutters.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krstovic (US 4,544,309) teaches a V-block with sliding blocks and spring to actuate cutters similar to hole chamfering device actuation of cutters.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brown (US 4,712,951) teaches two screws with two V-block to actuate cutters similar to hole chamfering device actuation of cutters.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Suzuki et al. (US 5,344,260) teaches a motor that actuates a shaft up-down and moves a wedge to adjust cutters similar to hole chamfering device actuation of cutters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722